Exhibit 10.13

Exhibit 10.13

The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.

 

     Salary
Multiplier        

Change of Control

 

    

Rate

 

   Termination
Period    Continuation
Period      (Section 4(a)(4))    (Section 1(n))    (Section 2)

Blake W. Krueger

       3          3 years          36 months  

Donald T. Grimes

       2          2 years          24 months  

Pamela L. Linton

       2          2 years          24 months  

James D. Zwiers

       2          2 years          24 months  